Name: Commission Regulation (EEC) No 2832/79 of 14 December 1979 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: marketing;  legal form of organisations;  prices;  trade policy;  animal product
 Date Published: nan

 15 . 12. 79 Official Journal of the European Communities No L 320/55 COMMISSION REGULATION (EEC) No 2832/79 of 14 December 1979 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (3), as amended by Regulation (EEC) No 2702/79 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 30 June 1979 ; whereas the situation regarding these stocks is such that this date should be replaced by 31 July 1979 ; Article 1 In Article 4 of Regulation (EEC) No 2374/79 the date '30 June 1979 ' is hereby placed by '31 July 1979'. Article 2 This Regulation shall enter into force on 27 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 December 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3) OJ No L 272, 30 . 10 . 1979, p. 16 . (4) OJ No L 305, 1.12. 1979, p. 75.